Exhibit CERTIFICATION OF PRINCIPAL EXECUTIVE OFFICER AND PRINCIPAL FINANCIAL OFFICER PURSUANT TO 18 U.S.C. SECTION 1350 In connection with the accompanying Quarterly Report on Form 10-Q of Mortgagebrokers.com Holdings, Inc. for the Quarter EndingSeptember 30, 2009, I, Alex Haditaghi, Principal Executive Officer and Principal Financial Officer of Mortgagebrokers.com Holdings, Inc. hereby certify pursuant to 18 U.S.C. Section 1350, as adopted pursuant to Section 906 of the Sarbanes-Oxley Act of 2002, to the best of my knowledge and belief, that: 1. Such
